DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 11-12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landi et al. (US 5,496,610) taken in view of evidence by Bresson et al. (US 5,352,507) (Bresson) and in view of Aijima (US 2008/0217806).
In reference to claims 11 and 17, Landi teaches a moldable panel including a rigid thermoplastic plate having at least one flexible thermoplastic elastomeric honeycomb panel affixed to it (col. 1, lines 9-12) (corresponding to a core-stiffened assembly). The core is a honeycomb core which has a plurality of cells (col. 3, line 60 – col. 4, line 15) (corresponding to a honeycomb core defining a plurality of cells). 
	Landi further teaches the core has a lower “face” and an upper “face” (col. 4, lines 17-19) (corresponding to a honeycomb core having a first surface and a second surface). Fig. 3A, provided below, discloses the moldable panel 64 having a honeycomb panel 66, the panel 66 includes a facing sheet 70 and facing sheet 72 (col. 5, lines 45-50) (corresponding to a first skin disposed on the first surface of the honeycomb core, the first skin terminating at a peripheral edge of the honeycomb core and a second skin disposed on the second surface of the honeycomb core and extending outside the peripheral edge of the honeycomb core). 
	Fig. 3A further discloses the facing sheet 72 is straight and continuous, facing sheet 70 is uninterrupted and facing sheets 72 and 70 are arranged such that the facing sheets are separated corresponding to the second skin comprising a straight, continuous layer; the first skin is uninterrupted; the first skin and the second skin are separated so that the honeycomb core is exposed).
	Landi further teaches the facing material is selected from a wide variety of films, including elastomer impregnated fibers (col. 5, lines 3-5). Therefore, it is clear that the facing material includes reinforcing fibers disposed in a polymeric matrix, as evidenced by Bresson, which discloses a reinforce elastomer layer, is a layer including fibers impregnated with an elastomer (i.e., elastomer impregnated fibers) (col. 2, lines 46-54). Given that Landi discloses the facing material that overlaps the presently claimed second skin, including elastomer impregnated fibers, it therefore would be obvious to one of ordinary skill in the art at the time the invention was made, to use the elastomer impregnated fibers as the facing material of facing sheet 72, which is both disclosed by Landi and encompassed within the scope of the present claims.
	Landi does not explicitly teach the first skin includes at least one step so that a thickness of the first skin decreases in the at least one step in a discrete stair-step configuration before terminating at the peripheral edge of the honeycomb core, as presently claimed. 
Aijima teaches a continuous molding method capable of varying a thickness of a prepreg molded article (Abstract). Aijima further teaches a composite material having uniform sectional thickness at the time of continuous molding, and the prepreg peel ply and/or unnecessary portion of the prepreg are peeled and removed after curing so that the thickness of the composite material varies stepwise ([0003]) (corresponding to at least one step so that a thickness decreases in the at least one step in a discrete stair-step configuration). Aijima further teaches it is possible to produce a member having high static strength and high fatigue strength, wherein the unnecessary portion of the prepreg are peeled and removed after curing ([0012]).


    PNG
    media_image1.png
    402
    891
    media_image1.png
    Greyscale
Given that the facing sheet 70 of Landi in view of Aijima teaches the thickness of the composite material varies stepwise, wherein to vary stepwise thickness in a region includes removing a plurality of peel plies (Aijima, Abstract), it is clear the facing layer 70 of Landi in view of Aijima includes a plurality of discrete step so that the thickness decreases in a stair-stepping configuration by corresponding thicknesses of the three peel plies before terminating at the peripheral edge of the corrugated core (corresponding to the first skin includes a plurality of discrete steps so that thicknesses of the first skin decrease step-wise in a stair-stepping configuration by corresponding thicknesses of a plurality of removed plies before terminating at the peripheral edge of the honeycomb core).

In reference to claim 12, Landi in view of Aijima teaches the limitations of claim 11, as discussed above. Landi further teaches all of the cell walls of the core of the panel are perforated, wherein the core is perforated with a plurality of holes thereby increasing the flexibility of the panel (col. 6, lines 11-12; 20-23) (corresponding to openings extending through walls of cells of the plurality of cells).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landi in view of Aijima as applied to claim 11 above, and further in view of Erickson et al. (US 2005/0051262) (Erickson).
In reference to claim 15, Landi in view of Aijima teaches the limitations of claim 11, as discussed above.
Landi in view of Aijima does not explicitly teach a first release film disposed between the first skin and the honeycomb core; and a second release film disposed between the second skin and the honeycomb core and between the second skin and the first skin, as presently claimed.
Erickson teaches a composite structure such as honeycomb sandwich structure ([0003). Erickson further teaches including a supporting scrim between a barrier film adhesive and the core to prevent sagging of the barrier film into the core cells ([0014]).
In light of the motivation of Erickson, it would have been obvious to one of ordinary skill in the art before the invention was made to include a supporting scrim between the surface of the honeycomb core and each of the facing sheets 70 and 72 of Landi in view of Aijima, in order to prevent sagging of the facing sheets into the core cells, and thereby arriving at the presently claimed invention. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landi in view of Aijima as applied to claim 11 above, and further in view of Shah et al. (US 2004/0253407) (Shah).
In reference to claim 16, Landi in view of Aijima teaches the limitations of claim 11, as discussed above.
Landi in view of Aijima does not explicitly teach an adhesive disposed on cell wall between cells of the plurality of cells; and a plug extending between a first surface and a second surface of a respective cell of the plurality of cells, as presently claimed.
Shah teaches a sandwich panel including a honeycomb core of a plurality of cells (Abstract). A first skin is adhered to a first surface of the honeycomb core with an adhesive and a second skin is adhered to a second surface of the honeycomb core with the adhesive ([0003]). A foam fill is disposed within the cells of the honeycomb core ([0003]). The first and second skins are adhered to opposite ends of the cells by an adhesive fillet, the adhesive fillet adheres to at least a portion of the walls of honeycomb cell that are exposed within first and second gap regions ([0016]; [0018]) (corresponding to an adhesive disposed on cell walls between cells of the plurality of cells). The adhesive fillet help prevent substantial decrease in the panel’s tensile strength ([0016]).
Shah further teaches the foam fill and the honeycomb core define a first gap region proximate to the first skin and a second gap region proximate to the second skin ([0003]) (corresponding to a plug extending between the first surface and the second surface of a respective cell of the plurality of cells). The partially filled cells provide increased compressive, tensile and shear strength to honeycomb sandwich panels ([0011]).
.
Response to Arguments
In response to amended claim 16, the previous Claim Objections are withdrawn. 

In response to amended claim 11, the claim has been amended to require a second skin, “the second skin comprising a straight, continuous layer of reinforcing fibers disposed in a polymeric matrix”, it is noted that Baughman (US 2005/0029275) and Aijima (US 2008/0217806), either alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Baughman in view of Aijima are withdrawn. However, the amendments necessitate a new set of rejections as discussed above.
Therefore, Applicant’s arguments with respect to claims 11-12 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784